EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Matthew Siegal (Reg. No. 32,941) on 24 August 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A steel structural support beam having a length extending in a horizontal direction, consisting essentially of: 
a vertical wall perpendicular to the horizontal direction and having a top end and an opposite bottom end, a first side and an opposite second side, the length in the horizontal direction being to about 106 inches, and a nominal height of about 3.5 inches;
a top flange extending horizontally from the first side of the top end of the vertical wall, from a near end of the top flange to a far end of the top flange, a top surface of the top flange defining an upper horizontal plane and a bottom surface of the top flange inclined to the upper horizontal plane, the top flange thicker at the near end than at the far end;
a bottom flange extending horizontally from the first side of the bottom end of the vertical wall, from a near end of the bottom flange to a far end of the bottom flange, a bottom surface of the bottom flange defining a lower horizontal plane and a top surface of the bottom flange inclined to the lower horizontal plane, the bottom flange thicker at the near end than at the far end;
the beam adapted, configured and dimensioned, such that the beam weighs no more than about 3.7 pounds per foot and when supported at each end, a pair of the beams will support an evenly distributed load of about 2400 pounds to about 4000 pounds 

2. (currently amended) The beam of claim 1, wherein the is less than about 0.53 inches; and a vertical flange is connected to each end of each beam, the vertical flanges adapted to connect the beams to a vertical column.

8. (currently amended) The beam of claim 7, wherein a thickness of the vertical wall is about [[0.]]0.12 to 0.13 inches.

10. (currently amended) The beam of claim [[8]] 9, wherein the distance from the vertical wall to the far end of the top flange is about 1.55-1.6 inches.

11. (currently amended) A steel structural support beam having a length extending in a horizontal direction, consisting essentially of: 
a vertical wall perpendicular to the horizontal direction and having a top end and an opposite bottom end, a first side and an opposite second side, the length in the horizontal direction being about 48 inches to about 106 inches, and a nominal height of about 3.5 inches;
a top flange extending horizontally from the first side of the top end of the vertical wall, from a near end of the top flange to a far end of the top flange, a top surface of the top flange defining an upper horizontal plane and a bottom surface of the top flange inclined to the upper horizontal plane, the top flange thicker at the near end than at the far end;
a bottom flange extending horizontally from the first side of the bottom end of the vertical wall, from a near end of the bottom flange to a far end of the bottom flange, a bottom surface of the bottom flange defining a lower horizontal plane and a top surface of the bottom flange inclined to the lower horizontal plane, the bottom flange thicker at the near end than at the far end;
the beam adapted, configured and dimensioned, such that the beam weighs no more than about 3.7 pounds per foot and when supported at each end, a pair of the beams will support an evenly distributed load of about 2400 pounds to about 4000 pounds, with a deflection of less than about 1/180 of the beam’s length;
wherein a pair of bulges extend from the second side of the vertical wall, opposite the top and bottom flanges respectively, a height of the bulges being about 0.475 to 0.6 inches and a depth the bulges extend from the second side 

13. (currently amended) The beam of claim 12, wherein a distance the bulges extend from the second side 

14. – 15. (canceled).

16. (currently amended) A steel structural support beam having a length extending in a horizontal direction, consisting essentially of: 
a vertical wall perpendicular to the horizontal direction and having a top end and an opposite bottom end, a first side and an opposite second side, the length in the horizontal direction being about 48 inches to about 106 inches, and a nominal height of about 3.5 inches;
a top flange extending horizontally from the first side of the top end of the vertical wall, from a near end of the top flange to a far end of the top flange, a top surface of the top flange defining an upper horizontal plane and a bottom surface of the top flange inclined to the upper horizontal plane, the top flange thicker at the near end than at the far end;
a bottom flange extending horizontally from the first side of the bottom end of the vertical wall, from a near end of the bottom flange to a far end of the bottom flange, a bottom surface of the bottom flange defining a lower horizontal plane and a top surface of the bottom flange inclined to the lower horizontal plane, the bottom flange thicker at the near end than at the far end;
the beam adapted, configured and dimensioned, such that the beam weighs no more than about 3.7 pounds per foot and when supported at each end, a pair of the beams will support an evenly distributed load of about 2400 pounds to about 4000 pounds, with a deflection of less than about 1/180 of the beam’s length;
wherein the beam has a vertical flange connected to each end of the beam, the vertical flanges adapted to connect the beam to a vertical column.

17. – 20. (canceled).

21. (new) A system, consisting essentially of:
a plurality of steel structural support beams, each beam having:
a length extending in a horizontal direction;
a vertical wall perpendicular to the horizontal direction and having a top end and an opposite bottom end, a first side and an opposite second side, the length in the horizontal direction being about 48 inches to about 106 inches, and a nominal height of about 3.5 inches;
a top flange extending horizontally from the first side of the top end of the vertical wall, from a near end of the top flange to a far end of the top flange, a top surface of the top flange defining an upper horizontal plane and a bottom surface of the top flange inclined to the upper horizontal plane, the top flange thicker at the near end than at the far end;
a bottom flange extending horizontally from the first side of the bottom end of the vertical wall, from a near end of the bottom flange to a far end of the bottom flange, a bottom surface of the bottom flange defining a lower horizontal plane and a top surface of the bottom flange inclined to the lower horizontal plane, the bottom flange thicker at the near end than at the far end;
the beam adapted, configured and dimensioned, such that the beam weighs no more than about 3.7 pounds per foot and when supported at each end, a pair of the beams will support an evenly distributed load of about 2400 pounds to about 4000 pounds, with a deflection of less than about 1/180 of the beam’s length.

22. (new) A system, consisting essentially of:
a plurality of steel structural support beams, each beam having:
a length extending in a horizontal direction;
a vertical wall perpendicular to the horizontal direction and having a top end and an opposite bottom end, a first side and an opposite second side, the length in the horizontal direction being about 48 inches to about 106 inches, and a nominal height of about 3.5 inches;
a top flange extending horizontally from the first side of the top end of the vertical wall, from a near end of the top flange to a far end of the top flange, a top surface of the top flange defining an upper horizontal plane and a bottom surface of the top flange inclined to the upper horizontal plane, the top flange thicker at the near end than at the far end;
a bottom flange extending horizontally from the first side of the bottom end of the vertical wall, from a near end of the bottom flange to a far end of the bottom flange, a bottom surface of the bottom flange defining a lower horizontal plane and a top surface of the bottom flange inclined to the lower horizontal plane, the bottom flange thicker at the near end than at the far end;
the beam adapted, configured and dimensioned, such that the beam weighs no more than about 3.7 pounds per foot and when supported at each end, a pair of the beams will support an evenly distributed load of about 2400 pounds to about 4000 pounds, with a deflection of less than about 1/180 of the beam’s length;
wherein a pair of bulges extend from the second side of the vertical wall, opposite the top and bottom flanges respectively, a height of the bulges being about 0.475 to 0.6 inches and a depth the bulges extend from the second side is about 0.1 to 0.15 inches.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a steel structural support beam having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims, and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635